  Case: 1:19-cv-08257 Document #: 125-1 Filed: 06/26/20 Page 1 of 1 PageID #:597




                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 CHARLES GOLBERT, Cook County Public                )
 Guardian, on behalf of Trinity B., Romeo S.,       )
 Connor H., Jadiene T., Jymesha S., Tatyana H.      )
 and Jamya B.,                                      ) Case No. 19-cv-08257
                                                    )
       Plaintiffs,                                  ) Judge Mary M. Rowland
                                                    )
       v.                                           ) Magistrate Judge Maria Valdez
                                                    )
 AURORA CHICAGO LAKESHORE                           )
 HOSPITAL, LLC, et al.,                             )
                                                    )
       Defendants.                                  )

                                    NOTICE OF FILING

To:    Arthur Loevy
       Jon Loevy
       Michael Kanovitz
       Russell Ainsworth
       Julie Goodwin
       Adair Crosley
       Loevy & Loevy
       311 N. Aberdeen
       3rd Floor
       Chicago, IL 60607

        PLEASE TAKE NOTICE that on the 26th day of June 2020 DCFS Defendants’ Motion
to Dismiss Plaintiffs’ Complaint was filed with the Clerk of the United States District Court for
the Northern District of Illinois, Eastern Division, at the U.S. Courthouse, 219 S. Dearborn
Street, Chicago, Illinois 60604.

BARBARA L. GREENSPAN                                KWAME RAOUL
Assistant Attorney General                          Illinois Attorney General
100 W. Randolph, Suite 11-200
Chicago, IL 60601                                By:_s/Barbara L. Greenspan_____
312/814-7087                                         BARBARA L. GREENSPAN
                                                     Assistant Attorney General
